ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that by way of reciprocal discipline GEORGE W. NASH of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1972 and was thereafter temporarily suspended from the practice of law by consent order on September 17,1991, be suspended from the practice of *384law for a period of one year, retroactive to May 30, 1991, the date on which respondent was suspended from practice for a period of one year by the State of New York; and good cause appearing
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and GEORGE W. NASH is hereby suspended from the practice of law for a period of one year, retroactive to May 30, 1991, and until the further Order of the Court; and it is further
ORDERED that the entire matter be made a permanent part of respondent’s file as an attorney of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.